DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/384,369, filed on 1/17/2012.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,604,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation in the patent claims of “a second state, which represents that the at least one energy storage device of the electric vehicle is being charged” reads on the recitation in the application claims of “a second state, which represents that the at least one energy storage device of the electric vehicle is ready for charging”, since an energy storage device that is being charged implies an energy storage device that is ready for charging.
INSTANT CLAIMS
US PATENT 10,604,019
1. A communication method between an electric vehicle and a charging station, wherein, during a charging operation for ready for charging via the charging cable and the second state is indicated via one of the communication connections, with a change between the second and first states representing the signaling by way of which the unlocking of the mechanical coupling between the terminal of the charging cable 
being charged via the charging cable and the second state is indicated via one of the communication connections, with a change between the second and first states representing the signaling by way of which the unlocking of the mechanical coupling between the terminal of the charging cable 

6. The method according to claim 5, which comprises coupling the signaling for unlocking the mechanical coupling to a signal relating to at least one of the charging operation or a state of charge of the energy storage device.
3. The method according to claim 2, which comprises coupling the signaling for unlocking the mechanical coupling to a signal relating to at least one of a start of the charging operation, an end of the charging operation, an application and/or safety-disconnection of a voltage on the charging cable by the charging station.
7. The method according to claim 6, which comprises coupling the signaling for unlocking the mechanical coupling to a signal relating to at least one of a start of the charging operation, an end of the charging operation, an application and/or safety-disconnection of a voltage on the charging cable by the charging station.
4. The method according to claim 1, wherein the signaling for unlocking the mechanical coupling is decoupled from a signal relating to the charging operation and to a signal relating to a state of charge of the at least one energy storage device of the electric vehicle.
8. The method according to claim 5, wherein the signaling for unlocking the mechanical coupling is decoupled from a signal relating to the charging operation and to a signal relating to a state of charge of the at least one energy storage device of the electric vehicle.

9. The method according to claim 8, which comprises transmitting authentication data for performing an authentication via the monitoring connection in the charging cable, and then performing the authentication via at least one of the PLC communication connection in the charging cable or the communication connection that is isolated from the charging cable.
6. The method according to claim 1, which comprises transmitting the signal through a wireless communication connection.
10. The method according to claim 5, which comprises transmitting the signal through a wireless communication connection.
7. The method according to claim 1, which comprises communicating by way of the information transmission via the PLC communication connection on a packet basis or the communication connection that is isolated from the charging cable on a packet basis, and/or transmitting information via the monitoring connection in the charging cable by way of pulse-width modulation or amplitude modulation.
11. The method according to claim 5, which comprises communicating by way of the information transmission via the PLC communication connection on a packet basis or the communication connection that is isolated from the charging cable on a packet basis, and/or transmitting information via the monitoring connection in the charging cable by way of pulse-width modulation or amplitude modulation.

12. The method according to claim 5, wherein a change from the first state into the second state represents the signaling via which a locking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station is triggered.
9. The method according to claim 8, which comprises, over the course of the communication between the electric vehicle and the charging station, performing an authentication of the electric vehicle with respect to the charging station, and transmitting the signal for locking the mechanical coupling from the electric vehicle to the charging station only when authentication is successful.
13. The method according to claim 12, which comprises, over the course of the communication between the electric vehicle and the charging station, performing an authentication of the electric vehicle with respect to the charging station, and transmitting the signal for locking the mechanical coupling from the electric vehicle to the charging station only when authentication is successful.
10. The method according to claim 1, which comprises transmitting the signal for unlocking the mechanical coupling in response to an actuation of a central locking of the electric vehicle.
14. The method according to claim 5, which comprises transmitting the signal for unlocking the mechanical coupling in response to an actuation of a central locking of the electric vehicle.
11. The method according to claim 1, which comprises transmitting the signal for 


16. The method according to claim 5, which comprises indicating the plurality of states via the monitoring connection.
13. A system for communication between an electric vehicle and a charging station and electrically charging at least one energy storage device of the electric vehicle, wherein the electric vehicle is connected, during a charging process, to the charging station via a lockable mechanical coupling between a terminal of a charging cable connected to the electric vehicle and a terminal of the charging station in order to supply charging current through the charging cable from the charging station to the at least one energy storage device, the system comprising: a first communication control unit for the electric vehicle; a second communication control unit for the charging station; at least one communication connection for ready for charging via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state triggers the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station; and wherein said second communication control unit is configured to trigger the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station via the signaling that indicates the change from the second state to the first state.
being charged via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state triggers the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station; and wherein said second communication control unit is configured to trigger the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station via the signaling that indicates the change from the second state to the first state.


ready for charging via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state represents the signaling that triggers the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station; and said first communication control unit being configured such that the information transmitted between the first and second communication control unit includes the signaling, generated by said first communication control unit, for unlocking the mechanical coupling via the signaling.
being charged via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state represents the signaling that triggers the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station; and said first communication control unit being configured such that the information transmitted between the first and second communication control unit includes the signaling, generated by said first communication control unit, for unlocking the mechanical coupling via the signaling.

2. The electric vehicle according to claim 1, wherein said communication control unit transmits a signal indicating any of the plurality of states upon one or both of an actuation of the central locking of the electric vehicle or a switch in the electric vehicle.	
17. A charging station for electrically charging at least one energy storage device of ready for charging via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state represents a signaling that triggers the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station; and said second communication control unit being configured such that the information transmitted between the first and second communication control 
being charged via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state represents a signaling that triggers the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station; and said second communication control unit being configured such that the information transmitted between the first and second communication control 

4. The charging station according to claim 3, wherein said second communication control unit is configured to selectively trigger an unlocking of the mechanical coupling between the terminal of the charging cable and said terminal of the charging station upon receiving a predetermined signal transmitted from the electric vehicle to the charging station.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        July 20, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 20, 2021